Citation Nr: 0529045	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for residuals of a left 
ear injury, manifested by pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for hearing loss of the 
left ear and residuals of a left ear injury, manifested by 
pain.

During the course of this appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development in February 2001 and August 2003.  Following the 
most recent remand, the denial of both claims was confirmed 
in an April 2005 rating decision.  The case was returned to 
the Board afterwards and the veteran now continues his 
appeal. 


FINDINGS OF FACT

1.  Hearing loss of the left ear did not have its onset 
during active service.

2.  A left ear disability, including one manifested by 
chronic earaches, did not have its onset during active 
service.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred, nor is it 
presumed to have been incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

2.  A left ear disability, including one manifested by 
chronic earaches, was not incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board finds that VCAA notice letters dated in May 2001and 
November 2003 complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim, the relative duties of VA 
and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Board notes that the veteran's complete service medical 
records are not available.  In cases where service medical 
records are lost or have been destroyed, VA has a heightened 
duty to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  In this case, VA 
has offered the necessary assistance.  The report of his 
separation medical examination from service has been 
obtained, as well as current VA medical records of his 
treatment for his claimed disabilities.  He has also been 
provided with a VA medical examination in June 2001, for the 
purpose of obtaining nexus opinions.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  The developments undertaken in the two 
Board remands of February 2001 and August 2003 have 
adequately developed the record.  The veteran has been given 
multiple opportunities to submit additional evidence in 
support of his claims, or otherwise bring VA's attention to 
any other sources of pertinent evidence.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service separation records show that on medical 
examination in March 1955, his tested hearing acuity was 
15/15, indicating normal hearing.  Clinical examination of 
his ears, eardrums, and ear canals revealed normal findings, 
bilaterally.  The separation examination report also contains 
no mention of any history of injury to his ears or exposure 
to acoustic trauma.  The veteran's DD 214 Form shows that he 
was awarded the Army Occupation Medal for service in occupied 
postwar Germany.  No history of participation in armed combat 
is indicated in the record.

In March 1999, almost 45 years after separating from service, 
the veteran filed his claim for VA compensation for hearing 
loss of his left ear and residuals of a left ear injury 
manifested by pain.  His fundamental contention is that his 
left ear pain and hearing loss had their onset during his 
period of active duty.  Current VA medical records show 
treatment for left ear pain and diminished hearing acuity in 
the left ear.  Pursuant to his claim, he was provided with a 
VA audiological examination and ear examination in June 2001.  
The veteran reported that onset of his hearing loss began 
during service as a result of noise exposure.  Following 
service, he was employed as a "roughneck" working in the 
petroleum drilling industry for approximately 10 years, then 
as a heavy equipment operator for approximately 17 years 
until he stopped due to a work-related back injury.  On the 
authorized audiological evaluation of his left ear, his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
30
45







Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The diagnosis was mild to moderate 
sensorineural hearing loss from 2000 - 4000 Hertz.  The 
examiner stated that the hearing thresholds obtained may have 
been slightly elevated due to the presence of cerumen.

The veteran complained of having left ear pain.  Clinical 
examination of his left ear revealed the presence of impacted 
cerumen, preventing examination of his left ear drum.  The 
veteran declined to have the cerumen washed out, even after 
being informed by the examiner that the presence of the 
cerumen may be causing or aggravating his left ear pain.  A 
review of the post-service medical records indicates that the 
veteran's first complaint of left ear pain in this collection 
of reports was in 1983, with notations of treatment for 
recurring symptoms of left ear pain from that time onward.  
The veteran was diagnosed with chronic ear earaches on 
examination in June 2001.

The VA examiner stated in her report of June 2001 that it was 
not possible to determine the etiology of the veteran's 
hearing loss and pain in his left ear without resorting to 
speculation.

Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

In the present case, although the medical evidence indicates 
that the presence of excess cerumen in the veteran's left ear 
canal slightly elevates his auditory threshold, the Board 
finds that his level of impaired hearing acuity in his left 
ear has essentially met the regulatory threshold for 
disabling hearing loss.  Notwithstanding this determination, 
there is no objective evidence that links the veteran's 
impaired hearing in his left ear with his period of military 
service.  His separation examination report shows normal 
audiological findings on hearing testing in March 1955 and 
the current hearing impairment of his left ear is not shown 
by the objective evidence to have been manifested to a 
compensable degree within one year following his discharge 
from service.  There is no evidence that he was involved in 
combat, such that the Board may concede that he was exposed 
to acoustic trauma from gunfire noise as a condition 
consistent with the hardships of combat service.  38 C.F.R. 
§ 3.304(d) (2005).  The VA audiologist who examined the 
veteran in June 2001 determined that there was no way for her 
to determine the cause of the veteran's hearing loss in his 
left ear without resorting to speculation.  In view of the 
foregoing discussion, the Board concludes that the evidence 
does not support the veteran's claim of entitlement to VA 
compensation for hearing loss of the left ear.

The veteran's separation examination report of March 1955 
also does not show any defects noted with respect to either 
ear.  No history of injury was noted in the report and the 
veteran's ears, ear canals, and tympanic membranes were 
clinically normal.  Current medical evidence indicates onset 
of recurring complaints of left ear pain beginning in 1983 
and continuing to the present time.  There is, however, no 
competent medical evidence linking a current left ear 
disability and hearing loss to service.  The Board notes that 
the VA examiner who inspected the veteran's left ear stated 
that she could not determine the etiology of the chronic left 
earache without resorting to speculation.  Th

The Board finds that the veteran's assertion that there 
exists a nexus between his period of military service and 
his left ear hearing loss and chronic left ear pain cannot 
be considered competent medical evidence of a nexus.  As a 
lay person, he is not competent to provide a medical opinion 
regarding the etiology of a medical condition.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claim of 
entitlement to service connection for a disability of the 
left ear, claimed as a residual of an ear injury manifested 
by subjective accounts of pain.

Because the evidence in this case is not approximately 
balanced with respect to the merits of the issues on appeal, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hearing loss of the left ear is 
denied.

Service connection for residuals of a left ear injury, 
manifested by subjective accounts of pain, is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


